Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 12, 2015

The Court of Appeals hereby passes the following order:

A16A0135. PAUL WILLIAMS v. THE STATE.

      The above appeal was docketed in this Court on September 16, 2015. Pursuant
to the Rules of this Court, appellant’s enumeration of errors and brief were due on
October 6, 2015. See Court of Appeals of Georgia Rule 23.
      On October 21, 2015, this Court ordered appellant to file on or before October
31, 2015. It appearing appellant’s brief and enumeration of errors have not been filed
as of the date of this order, it is hereby ordered this appeal be DISMISSED. See Court
of Appeals of Georgia Rules 7 and 13.



                                       Court of Appeals of the State of Georgia
                                                                            11/12/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.